BREYER, Circuit Judge
(concurring).
I agree with the court’s disposition of this case and with its opinion insofar as it con*816cerns Iran’s assets — the main issue from both a practical commercial, and a foreign affairs, point of view. I find troubling, however, the court’s opinion on a subsidiary point — that the President has inherent Article II power to settle Main’s claim against the Khuzestan Water & Power Authority over Main’s objection. The “inherent power” question is more difficult than the court suggests and at the same time it is not necessary to the court’s decision. Given the need for a speedy decision and the possibility of further review,1 I shall state my reasons briefly.
It is unnecessary to reach the question of whether the President, on his own under Article II, could suspend and settle Main’s suit because IEEPA gives him adequate Congressional authority to take this action. IEEPA specifically gives the President the power to “regulate, ... nullify, void, prevent or prohibit ... [the] exercising [of] any right, power, or privilege with respect to . . . any property in which any foreign country or a national thereof has any interest; by any person, or with respect to any property, subject to the jurisdiction of the United States.” 50 U.S.C. § 1702(a)(1)(B). A civil lawsuit is surely the “exercising” of a “right” with respect to “property”. The Khuzestan Water & Power Authority is a “foreign . . . national” which has an interest in property that will be affected by the lawsuit. Even if the Authority’s property is not now in the United States, the suit is brought “by” a “person ... subject to the jurisdiction of the United States.” Thus, whether or not one considers Main’s claim itself “property” subject to IEEPA, the President has authority under IEEPA’s language to “void” or to “prohibit” the exercise of his right to sue. And, the history of IEEPA, enacted in the context of a lengthy list of instances in which the President has settled suits against foreign nations, supports the notion that Congress gave the President its specific assent to suspend, to prohibit, or to void such suits against foreign nations or nationals, during an emergency, where he finds that such action is required. H.R.Rep.No.459, 95th Cong. 1st Sess. 11, 15 (1977). See also United States v. Yoshida International, Inc., 526 F.2d 560, 579 (C.C.P.A.1975). Thus, we are here dealing with an instance of the President’s acting with the specific assent of Congress— the first, not the second, category mentioned in Youngstown. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 72 S.Ct. 863, 96 L.Ed. 1153 (1952). As the court points out, the Executive’s authority in such a case has its greatest Constitutional breadth and is more than adequate to take the actions at issue.
I am reluctant to go further and attempt to determine the scope of the President’s inherent Article II power to settle suits against foreign nationals over the plaintiffs’ objections because that question is less clear than the court suggests. The court lists numerous instances of claim settlements, but these almost exclusively involved claims by Americans against foreign governments. It is hardly surprising that the President could settle such a claim, for under traditional principles of international law an individual had no claim against a foreign country; only a nation could assert a right against another nation. Ex Parte Peru, 318 U.S. 578, 63 S.Ct. 793, 87 L.Ed. 1014 (1943). And, our courts recognized this principle of international law by allowing foreign countries to assert a defense of sovereign immunity when sued by an Amer-ican in a domestic court. Id. During this century, however, international law has changed, and governments acting in a commercial capacity now tend to be treated like private citizens before the courts. The United States first recognized this change in the Tate Letter. 26 Dept. State Bull. 984 (1952). Congress then specifically codified the change in the Foreign Sovereign Immunities Act (FSIA) which instructed the courts not to accept a defense of sovereign immunity when the foreign entity sued is commercial in nature thereby treating *817them, for this purpose, like private citizens. 28 U.S.C. §§ 1330,1602 et seq. Thus, there is some reason to believe that an action such as this one — a suit against the Khuzes-tan Water & Power Authority based upon a contract for engineering services — is to be treated by the courts like other suits by Americans against foreign individuals.2
Once one sees the potential implications of the court’s opinion upon claims against foreign individuals,3 one becomes uncertain about the validity of its broad assertion of inherent Presidential power. As the court points out, the foreign affairs power implicit in Articles I and II of the Constitution gives broad authority to the government to settle such claims where necessary — particularly if the Fifth Amendment’s prohibition of taking private property for public use without “just compensation” is honored through the allowance of a later suit. See Regional Rail Reorganization Act Cases, 419 U.S. 102, 124-5, 95 S.Ct. 335, 349, 42 L.Ed.2d 320 (1974).4 Yet, the FSIA, by removing sovereign immunity as to such claims, suggests that the government is not the President alone.5 The President does not on his own, without Congressional approval, have the power to seize a domestic steel mill at a time of grave domestic crisis. Youngstown Sheet & Tube Co. v. Sawyer, supra. Does he nonetheless have the power to seize an American’s claim against, say, a foreign steel mill, even in the face of Congressional silence or opposition? The answer to this question is not given in the precedents the court cites for they are cases decided prior to evolution of the restrictive view or involve claims against a foreign government rather than a private citizen— or both. One suspects the answer to this question depends upon the nature of the emergency facing the President, whether Congress is actively opposed and whether compensation is granted. But there is no need now to say that the President has broad inherent authority to settle all such claims in peace or war. To do so, given the commercial interdependence of the modern world and the scope of America’s commer*818cial involvement in foreign commerce, is to find enormous inherent power in the President to regulate international commercial dealings. And, it is a power that may, as a practical matter, be exercised, not by the President himself, but by lesser officials in the Departments of State or Commerce.
Since this is not a case which requires a decision of such magnitude, I would not make it. Rather, it is a case in which the President and Congress are in agreement, in which the Congress has delegated to the President adequate legislative authority to take the steps he proposes. And, that delegation, together with the President’s actions, is sufficient to justify the court’s decision.

. This case was argued on May 8. The parties have indicated an intention to seek Supreme Court review prior to the July 19, 1981 deadline for transfer of all Iranian assets held in the United States.


. In addition, the Treaty of Amity between the United States and Iran provides:
No enterprise of either High Contracting Party, including corporations, associations, and government agencies and instrumentalities, which is publicly owned or controlled shall, if it engages in commercial, industrial, shipping or other business activities within the territories of the other High Contracting Party, claim or enjoy, either for itself or for its property, immunity therein from taxation, suit, execution of judgment or other liability to which privately owned and controlled enterprises are subject therein.
Treaty of Amity, Economic Relations and Consular Rights between the United States and Iran, Art. XI, 114, 8 U.S.T. 899, 909, (entered into force June 16, 1957). While it is disputed whether Khuzestan Water & Power Authority is engaged in a commercial enterprise within the United States, within the meaning of the Treaty, the court does not suggest that it would reach a different result were it dealing with a claim against an Iranian entity that is more obviously engaged in a commercial enterprise within the United States.


. One might argue that a commercial branch of a foreign government should be treated like a private individual for purposes of amenability to suit, but like a foreign government for purposes of an “inherent” Presidential claims’ settlement power. Yet, the FSIA suggests Congressional hostility to this additional legal corn-plexity. The practicalities of foreign affairs have not been shown to require any such distinction, particularly since Congress, in IEEPA, has specifically authorized the President to take the action at issue here.


. The “right to compensation” here would, in my view, arise out of the President’s assertion of an IEEPA power, not the treaty or executive agreement with Iran or Algeria. Thus, jurisdiction is likely to lie in the Court of Claims. See Hughes Aircraft Co. v. United States, 534 F.2d 889, 902-06 (Ct.Cl.1976). Of course, for reasons that the court points out, the value of what was taken may be very small.


. The FSIA was designed in part to take from the Executive Branch the power to determine in each individual case, on the basis of foreign policy considerations, whether the courts should dismiss a claim on grounds of sovereign immunity. H.R.Rep.No. 1487, 94th Cong., 2nd Sess. 6-7, 12 (1976). And, once sovereign immunity disappears in a particular case at least one part of the rationale underlying the President’s historical authority to settle the case over objection also disappears. Whether the other part of that rationale — practical consideration of foreign policy — is sufficient to support an inherent Presidential power is the difficult question that here need not be decided.